BOWEN, Judge.
Rosa Dell Green, the appellant, pleaded guilty and was convicted of robbery in the first degree. Her sentence of ten years’ imprisonment was “split,” with the appellant to serve two years in prison and five years on probation. Although the appellant is indigent and apparently represented by appointed counsel, no brief has been filed on her behalf.
Under these circumstances this Court has no choice but to grant the motion to remand filed by the attorney general. See Oliver v. State, 435 So.2d 207 (Ala.Cr.App.1983). This cause is remanded to the Circuit Court of Shelby County with directions that that court appoint counsel to represent the appellant unless the appellant makes an on-the-record voluntary, knowing, and intelligent waiver of counsel or waives her right to appeal. The circuit court shall make written findings and forward the same to this Court within 30 days from the date of this opinion. If the circuit court appoints counsel to represent the appellant, the time for the filing of briefs shall begin to run from the date of that appointment.
REMANDED WITH DIRECTIONS.
All Judges concur.